Yeager, J.,
dissenting.
In this case I respectfully dissent from the majority opinion. I am convinced that on the record a verdict should have been directed in favor of the defendants.
I am not complaining of the propositions of law set forth in the opinion. My contention is that the facts when weighed in the light of the principles of law announced do not support a verdict favorable to the plaintiff.
It is a fact that the plaintiff collided with the side of the truck and some considerable distance back from the front end. He walked, ran, or skipped into the side of it. The front end was well past him when this happened. If he did not see the 19,000-pound truck immediately in front of him could a jury, can this court, say with any degree of assurance or positiveness that his attention would have been attracted to the 19,000-pound truck which was already in front of him? If the truck had been moving slower or faster can it be reasonably inferred that the boy. would not have run into it?
Affirmative verdicts in negligence cases must depend upon direct evidence or evidence from which reasonable inferences may flow, and not upon conjecture and speculation.
The verdict of the jury and the majority opinion are grounded on speculative inference flowing from speed and from failure to sound a- horn. These speculative inferences are in my opinion insufficient to sustain the verdict.